DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 10, 2021 has been entered.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given during a telephone interview with Nicolas A. Smith on September 1, 2021.

The application has been amended as follows:

In the Claims:

Claim 9 (Currently Amended).
A semiconductor-on-insulator (SOI) substrate comprising:
a handle substrate underlying a first dielectric structure, wherein the first dielectric structure is a single continuous layer;
a device layer overlying a second dielectric structure, wherein a lower surface of the second dielectric structure is bonded to and directly contacts an upper surface of the first dielectric structure at a bond interface, wherein the first and second dielectric structures are respectively comprised of aluminum oxide
wherein the first dielectric structure has a first thickness in a center region directly under the second dielectric structure and a second thickness defined in a peripheral region that is laterally offset from outer sidewalls of the second dielectric structure, wherein the second thickness is greater than zero and is less than the first thickness.

Claim 10 (Currently Amended).
The SOI substrate according to claim 9, wherein a third thickness of the second dielectric structure disposed along a bottom surface of the device layer is non-zero and less than the first thickness 


The SOI substrate according to claim 9, wherein an upper surface of the device layer is coplanar with an upper surface of the second dielectric structure.

Claim 14 (Currently Amended).
The SOI substrate according to claim 9, wherein the handle substrate is completely enclosed in a first buried dielectric structure having a dielectric constant less than that of aluminum oxide 

Claim 16 (Currently Amended).
The SOI substrate according to claim 14, wherein the first buried dielectric structure  aluminum oxide 

Claim 17 (Currently Amended).
An integrated circuit (IC) comprising:
a semiconductor-on-insulator (SOI) substrate comprising:
a handle substrate enclosed in 
a device layer overlying and laterally enclosed in a second dielectric structure, wherein a lower surface of the second dielectric structure is bonded to and directly contacts a top surface of the first dielectric structure at a bond interface, wherein  aluminum oxide 
a plurality of transistors disposed within and over the SOI substrate.

Claim 18 (Currently Amended).
The IC according to claim 17, wherein the plurality of transistors each comprise a gate dielectric layer overlying the device layer, wherein a dielectric constant of each gate dielectric layer is less than the first dielectric constant, and wherein each gate dielectric layer has a comparable resistivity, thermal conductivity, and bandgap to aluminum oxide

Claim 19 (Currently Amended).
The IC according to claim 17, wherein the second dielectric structure is a single continuous layer

Claim 21 (Currently Amended).
 a top surface of the device layer is coplanar with a top surface of the second dielectric structure 

Claim 23 (Currently Amended).
The IC according to claim 17, wherein a third thickness of the second dielectric structure is defined between a bottom surface of the device layer and the bond interface, wherein the third thickness is approximately equal to the second thickness.

Claim 25 (Currently Amended).
A semiconductor-on-insulator (SOI) substrate comprising:
a first dielectric structure overlying a handle substrate, wherein the first dielectric structure has a low total thickness variation (TTV) along a top surface of the handle substrate, and wherein the first dielectric structure is a single continuous layer;
a device layer overlying the first dielectric structure, wherein the device layer is spaced laterally between opposing sidewalls of the first dielectric structure;
a second dielectric structure disposed between the device layer and the first dielectric structure, wherein the first and second dielectric structures meet at and are in direct contact with one another at a first bond interface such that the first bond interface has an interfacial adhesion energy approximately 12 J/m2 or greater, and wherein the first and second dielectric structures are respectively comprised of aluminum oxide;
; and
wherein the first dielectric structure has an inner thickness in a center region directly under the second dielectric structure and an outer thickness in a peripheral region that is laterally offset from outer sidewalls of the second dielectric structure, wherein the outer thickness is non-zero and is less than the inner thickness.

Claim 29 (Currently Amended).
The SOI substrate according to claim 11, wherein the second dielectric structure has a third thickness defined along a lower surface of the device layer, wherein the third thickness is approximately 

Claim Rejections - 35 USC § 112
Examiner acknowledges the amendment to claim 11 filed on August 10, 2021. The 35 U.S.C. § 112(d) rejections in the previous Office Action filed on May 27, 2021 are hereby withdrawn.

Allowable Subject Matter
Claims 9-23 and 25-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record neither anticipates nor renders obvious the claimed subject of base claims 9 and 17, in particular, the first dielectric structure is a single continuous layer, a lower surface of the second dielectric structure directly contacts an upper surface of the first dielectric structure, the first and second dielectric structures are respectively comprised of aluminum oxide, the second thickness is greater than zero and is less than the first thickness. Therefore, claims 9 and 17 are allowable. Accordingly, claims 10-16 and 29 are allowable as they depend upon claim 9; and claims 18-23 are allowable as they depend upon claim 17.
The prior art of record neither anticipates nor renders obvious the claimed subject of base claim 25, in particular, the first dielectric structure is a single continuous layer, the first and second dielectric structures meet at and are in direct contact with one another, the first and second dielectric structures are respectively comprised of aluminum oxide, the outer thickness is non-zero and is less than the inner thickness. Therefore, claim 25 is allowable. Accordingly, claims 26-28 are allowable as they depend upon claim 25.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The following prior art made of record, not relied upon for rejection, but is considered pertinent to applicant's disclosure:
US PG-Pub No.: 2019/0198814;
US PG-Pub No.: 2014/0252446;
US PG-Pub No.: 2008/0280420.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIA L. CROSS whose telephone number is (571)270-3273.  The examiner can normally be reached on 9 am-5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THAO X. LE can be reached on 571-272-1708.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 







/XIA L CROSS/Examiner, Art Unit 2892                                                                                                                                                                                                        

/LEX H MALSAWMA/Primary Examiner, Art Unit 2892